SMITH, Chief Justice,
for the Court.
¶ 1. Harvey Lavell Reid was convicted of touching a child for lustful purposes in violation of Mississippi Code Annotated Section 97-5-23(1) (Rev.2006). Reid was sentenced to fifteen years in the custody of the Mississippi Department of Corrections. Aggrieved by the trial court’s judgment, Reid filed this appeal.
¶2. Finding that the issues raised are not meritorious and are not worthy of discussion, we affirm.
FACTS AND PROCEDURAL HISTORY
¶ 3. In- November 2005, the child victim, ten years of age at the time of the incident, stayed at home with her two brothers and Bobby Joe Reid, her mother’s boyfriend at the time. The child victim and her two brothers were asleep on couches in the living room when the child victim was awakened by Harvey Lavell Reid (“La-vell”), Bobby Joe’s cousin. Lavell told her *989to come with him to her brothers room, where he was spending the night. Lavell told the child victim to get into the bed. Lavell then took off all his clothes and got into the bed with her. Lavell rubbed her breasts and then put his hand inside her panties and massaged her vagina.
¶ 4. The child victim told him that she needed to go to the bathroom. When the child victim came out of the bathroom, she stopped at the door, and told Lavell she was going to the living room with her two brothers. The child victim did not see Lavell after the incident and did not tell her mother about the incident until July 2006.
¶ 5. Harvey Lavell Reid was indicted for touching a child for lustful purposes in violation of Mississippi Code Annotated Section 97-5-23(1). Reid was found guilty by a jury and sentenced to fifteen years on April 13, 2007. After denial of his post-trial motions, he filed this appeal raising the following issues:
I. Whether the Jury Instruction Granted Was Proper.
II. Whether the State’s Use of Leading Questions During Re-direct Examination Was Proper.
III. Whether the Trial Court Erred in Admitting Reid’s Confession.
IV. Whether the Child Victim Was Competent to Testify.
CONCLUSION
¶ 6. None of these issues are meritorious nor do they warrant discussion. This Court therefore affirms the conviction and sentence of the Newton County Circuit Court.
¶ 7. CONVICTION OF GRATIFICATION OF LUST AND SENTENCE OF FIFTEEN (15) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, AFFIRMED.
WALLER AND DIAZ, P JJ., CARLSON, DICKINSON, AND LAMAR, JJ., CONCUR. EASLEY AND RANDOLPH, JJ., CONCUR IN RESULT ONLY. GRAVES, J., CONCURS IN PART AND IN RESULT.